AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                    v.                              (For Offenses Committed On or After November I, 1987)
                        RAQUEL REID (2)
                                                                       Case Number:          3:17-CR-02897-WQH

                                                                    David L Baker, CJA
                                                                    Defendant's Attorney
                                    64725-298
USM Number
                                                                                                                      FILED
D-
THE DEFENDANT:                                                                                                            APR 1 G 2019
D pleaded guilty to count(s)
                                                                                                      CLt"R>< u 8. DISlRICT COURT
                                                                                                   130!JTMWll! >)lf>fRIC't OF CALl~ORN/f, :
                                                                                                                                                              I
~      was found guilty on count(s)        1, 5, 8-9, 10-11, and 12                                l'::llI-i                    •   Y\-~-,....., ~·   ,.,.,    I

       after a plea ofnot guilty.                                                                 ---=         --·-·---     --· ' .       '     .             .I

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Natnre of Offense                                                                                               Count(s)
18:1349; 18:981(a)(l)(C), 28:246l(c)- Conspiracy To Commit Wire Fraud, Criminal Forfeiture                                             1
18:1343; 18:981(a)(l)(C), 28:246l(c)- Wire Fraud, Criminal Forfeiture                                                                  5
18:1341; 18:981(a)(l)(C), 28:246l(c)- Mail Fraud, Criminal Forfeiture                                                                 8-9
18: 1028A - Aggravated Identity Theft                                                                                                10-11
18:1001(a)(2)- False Statement to a Federal Agent                                                                                     12

    The defendant is sentenced as provided in pages 2 through                 7            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    is          dismissed on the motion of the United States.

[:g]   Assessment: $700.00 imposed ($100 as to each count)

D NTA Assessment*: $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
C8J No fine                     D Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and Uoited States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. WILLIAM Q.
                                                                    UNITED STATES
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 RAQUEL REID (2)                                                         Judgment - Page 2 of 7
CASE NUMBER:               3:17-CR-02897-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 41 months as to Counts 1, 5, 8-9, 12 to run concurrently.
 24 months as to Counts 10-11 to run concurrent to each other and consecutive to Counts 1, 5, 8-9, 12.
 Total term of custody 65 months.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 [gJ   The court makes the following recommendations to the Bureau of Prisons:
          1. Designated to a facility in the Western Region, as close to Southern California as possible
          2. Residential Drug Abuse Program (RDAP)




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:17-CR-02897-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              RAQUEL REID (2)                                                                Judgment - Page 3 of 7
     CASE NUMBER:            3:17-CR-02897-WQH

                                                 SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years as to Counts 1, 5, 8-9, 12; 1 year as to Counts 10-11. All terms to run concurrently for a total of 3 years.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ~The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3:17-CR-02897-WQH
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

  DEFENDANT:                  RAQUEL REID (2)                                                                         Judgment - Page 4 of7
  CASE NUMBER:                3:17-CR-02897-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting pennission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:17-CR-02897-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              RAQUEL REID (2)                                                       Judgment - Page 5 of 7
 CASE NUMBER:            3:17-CR-02897-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
         directed by the probation officer. Allow for reciprocal release of information between the probation
         officer and the treatment provider. May be required to contribute to the costs of services rendered in an
         amount to be determined by the probation officer, based on ability to pay.
     2. Abstain from the use of any and all alcohol, and not be present in (or frequent) places where alcohol is the
        main item of sale.
     3. Participate in a program of mental health treatment as directed by the probation officer. The court
        authorizes the release of the presentence report and available psychological evaluations to the mental
        health provider, as approved by the probation officer. Allow for reciprocal release of information between
        the probation officer and the treatment provider. May be required to contribute to the costs of services
        rendered in an amount to be determined by the probation officer, based on ability to pay.
     4. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.
     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
     6. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,
        directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
        partnership or corporation until the fine or restitution is paid in full.
     7. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.
     8. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
        lines of credit without approval of the probation officer.

II




                                                                                            3:17-CR-02897-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             RAQUEL REID (2)                                                        Judgment - Page 6 of 7
 CASE NUMBER:           3:17-CR-02897-WQH

                                            RESTITUTION


The defendant shall pay restitution in the amount of    $43,832,901           unto the United States of America.

This sum shall be paid as follows:

The Defendant shall pay restitution in the amount of$43,832,901 to R2R Capital; Javlin One LLC; Frank
Ragen; LJ6309, LLC; CPIF of California; Christiana Trust; Stewart Title; Stewart Title of California; First
American Title; and Fidelity National Title, through the Clerk, U.S. District Court. The Clerk is directed to
disperse funds collected from Defendant to the following victims (SEE ATTACHMENT).

Defendant shall make a bona fide effort to pay restitution as soon as practicable. During any period of
incarceration the defendant shall pay restitution through the Inmate Financial Responsibility Program at the rate
of 50% of the defendant's income or $25 per quarter, whichever is greater. The defendant shall pay the
restitution during supervised release at the rate of $350 per month subject to increase or decrease on changed
circumstances at the discretion of the U.S. Probation Office. These payment schedules do not foreclose the U.S.
from exercising all legal actions, remedies, and process available to it to collect the restitution judgment.

Defendant shall be jointly and severally liable to pay restitution with co-defendants/co-conspirators for the
same losses. Presently known co-defendants/co-conspirators are Peter Cash Doye (l 7cr2897-WQH-l), Jeffrey
Greenberg (16cr1077-WQH), and Courtland Gettel (16cr1099-WQH).

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the U.S. Attorney's Office
of any change in the defendant's mailing or residence address, no later than thirty (30) days after the change
occurs. The Court has determined that the interest has been calculated and included into the total of
$43,832,901.




                                                                                            3:17-CR-02897-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            RAQUEL REID (2)                                             Judgment - Page 7 of 7
CASE NUMBER:          3:17-CR-02897-WQH




                         Victim                  Name and Address             Amount
                      R2RCapital      c/o Anita Jain
                                      Meylan Davitt Jain Arevain & Kim LLP
                                      444 S. Flower St, Ste, 1850
                                      Los Anl!eles. CA 90071                  $3.011.437
                     Javlin One,      c/o Stephen Pedersen
                     LLC              1414 Harney Street, Ste. 440
                                      Omaha Nebraska68102                    $17,014,741
                     FrankRagen       c/o Sandra Brower
                                      Higgs Fletcher & Mac
                                      401 West A St., Ste. 2600
                                      San Diego, CA 92101                      $300,000
                     Ll6309,LLC       c/o Paul S. Metsch
                                      402 W. Broadway, Ste. 2700
                                      San Dieiro. CA 92101                        $8,142
                     CPIF California c/o Robert Barnes
                                      1910 Fairview Ave E, l91 Fl
                                      Seattle, WA 98102                       $1,690,791
                     Christiana Trust c/o Jenny Merris
                                      Parl<er Ibrahim & Berg LLC
                                      695 Town Center Dr., lOtb Fl.
                                      Costa Mesa. CA 92626                    $6,638,879
                     Stewart Title    c/o Catheryn Oakland
                                      330 Madison Avenue, South, Ste. 201
                                      Bainbridge Island, WA 98110             $8,296,472
                     Stewart Title of c/o Loretta Granger-Bedrano
                     California       7676 Hazard Center Dr., 14t1t Fl.
                                      San Die!!o, CA 92108                      $94.655
                     First American c/o Bobby B. Ashrafi
                     Title            Boss Law Firm, APLC
                                      409 Camino Del Rio South, Ste. 201
                                      San Die!!O, CA 92108                    $4.625,000
                     Fidelity         c/o Joel Powell, Esq.
                     National Title   601 Riverside Ave
                                      Building Five, Fourth Floor
                                      Jacksonville. FL 32204                  $2,152,784
